
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 138
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2011
			Ms. Lee of California
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Multiple
		  Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all
			 ages, races, and ethnicities;
		Whereas more than 400,000 Americans live with multiple
			 sclerosis;
		Whereas approximately 2,100,000 people worldwide have been
			 diagnosed with multiple sclerosis;
		Whereas every hour of every day, someone is newly
			 diagnosed with multiple sclerosis;
		Whereas it is estimated that between 8,000 and 10,000
			 children and adolescents are living with multiple sclerosis;
		Whereas the exact cause of multiple sclerosis is still
			 unknown;
		Whereas the symptoms of multiple sclerosis are
			 unpredictable and vary from person to person;
		Whereas there is no laboratory test available that
			 definitely defines a diagnosis for multiple sclerosis;
		Whereas multiple sclerosis is not genetic, contagious, or
			 directly inherited, but studies show there are genetic factors that indicate
			 certain individuals are susceptible to the disease;
		Whereas multiple sclerosis symptoms occur when an immune
			 system attack affects the myelin in nerve fibers of the central nervous system,
			 damaging or destroying it and replacing it with scar tissue, thereby
			 interfering with or preventing the transmission of nerve signals;
		Whereas in rare cases multiple sclerosis is so progressive
			 it is fatal;
		Whereas there is no known cure for multiple
			 sclerosis;
		Whereas the Multiple Sclerosis Coalition, an affiliation
			 of multiple sclerosis organizations dedicated to the enhancement of the quality
			 of life for all those affected by multiple sclerosis, recognizes, and
			 celebrates Multiple Sclerosis Awareness Week;
		Whereas the Multiple Sclerosis Coalition’s mission is to
			 increase opportunities for cooperation and provide greater opportunity to
			 leverage the effective use of resources for the benefit of the multiple
			 sclerosis community;
		Whereas the Multiple Sclerosis Coalition recognizes and
			 celebrates Multiple Sclerosis Awareness Week during one week in March every
			 calendar year;
		Whereas the goals of Multiple Sclerosis Awareness Week are
			 to invite people to join the movement to end multiple sclerosis, encourage
			 everyone to do something to demonstrate their commitment to moving toward a
			 world free of multiple sclerosis, and to acknowledge those who have dedicated
			 their time and talent to help promote multiple sclerosis research and programs;
			 and
		Whereas this year Multiple Sclerosis Awareness Week is
			 recognized during the week of March 14, 2011, through March 20, 2011: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of Multiple
			 Sclerosis Awareness Week;
			(2)encourages the
			 President to issue a proclamation in support of the goals and ideals of
			 Multiple Sclerosis Awareness Week;
			(3)encourages States,
			 territories, possessions of the United States, and localities to support the
			 goals and ideals of Multiple Sclerosis Awareness Week by issuing proclamations
			 designating Multiple Sclerosis Awareness Week;
			(4)encourages media
			 organizations to participate in Multiple Sclerosis Awareness Week and help
			 educate the public about multiple sclerosis;
			(5)commends the
			 efforts of the States, territories, and possessions of the United States who
			 support the goals and ideals of Multiple Sclerosis Awareness Week;
			(6)recognizes and reaffirms the Nation's
			 commitment to creating a world free of multiple sclerosis by promoting
			 awareness about people that are affected with multiple sclerosis and by
			 promoting new education programs, supporting research, and expanding access to
			 medical treatment; and
			(7)recognizes all people in the United States
			 living with multiple sclerosis, expresses gratitude to their family members and
			 friends who are a source of love and encouragement to them, and salutes the
			 health care professionals and medical researchers who provide assistance to
			 those so afflicted and continue to work to find ways to stop the progression of
			 the disease, restore nerve function, and end multiple sclerosis forever.
			
